Citation Nr: 0913376	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical injury, described as a cervical disorder.

2.  Entitlement to service connection for a right knee 
ligamentous strain, described as a right knee disorder.

3.  Entitlement to service connection for residuals of a low 
back injury, described as a lumbar disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5. Entitlement to service connection for residuals of a right 
thumb injury, described as a right thumb disorder.

6.  Entitlement to service connection for hypoglycemia.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied entitlement for service 
connection for a cervical disorder, right knee disorder, 
lumbar disorder, right shoulder disorder, right thumb 
disorder, hypoglycemia, hypertension, and unsuitability-
apathy.  The Veteran did not perfect an appeal as to the 
denial of entitlement to service connection for hypertension, 
and unsuitability-apathy

The Veteran presented testimony before the Board in November 
2008. The transcript has been associated with the claims 
folder.

The Board notes that the Veteran also has multiple additional 
claims which are in various stages of development and are not 
for consideration by the Board at this time.  These matters 
are referred to the RO for appropriate consideration.  
 
FINDINGS OF FACT

1.  A chronic cervical disorder was not shown during service 
or for years thereafter, and any currently diagnosed cervical 
disorder is not related by competent evidence to service.

2.  A chronic right knee disorder was not shown during 
service or for years thereafter, and any currently diagnosed 
right knee disorder is not related by competent evidence to 
service.

3.  A chronic lumbar disorder was not shown during service or 
for years thereafter, and any currently diagnosed lumbar 
disorder is not related by competent evidence to service.

4.  A chronic right shoulder disorder was not shown during 
service or for years thereafter, and any currently diagnosed 
right shoulder disorder is not related by competent evidence 
to service.

5.  A chronic right thumb disorder was not shown during 
service or for years thereafter, and any currently diagnosed 
right thumb disorder is not related by competent evidence to 
service.

6.  Hypoglycemia is not a disability or disease; it has not 
been shown the Veteran has any disability associated with 
hypoglycemia of service origin.


CONCLUSIONS OF LAW

1.  A cervical disorder was not incurred or aggravated by 
active service, and cervical arthritis may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

2.  A right knee disorder was not incurred or aggravated by 
active service, and arthritis of the right knee may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

3.  A lumbar disorder was not incurred or aggravated by 
active service, and lumbar arthritis may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

4.  A right shoulder disorder was not incurred or aggravated 
by active service, and arthritis of the right shoulder may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309.

5.  A right thumb disorder was not incurred or aggravated by 
active service, and arthritis of the right thumb may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

6.  A disability manifested by hypoglycemia was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in November 2003 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim. VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  Because the Veteran has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2008).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

At a November 2008 Travel Board hearing the Veteran testified 
that he injured his cervical and lumbar spine when he slipped 
and fell on ice during service in 1980.  He reportedly 
suffered pain in the neck and lower back and was treated at 
an aid station. He was not hospitalized. He reported having 
chronic complications with his back since.  Subsequent to 
service he did not seek medical treatment immediately but 
self medicated with over the counter pain killers.  He 
currently was treated by Glen Fussell, M.D., and the Tuskegee 
VA Medical Center.  .  

He testified that he injured his right knee and right thumb 
in 1980 while playing basketball. The knee swelled and was 
stiff.  No radiological or imaging studies were conducted. He 
was treated with an ace bandage and painkillers.  No further 
treatment was sought during service and he self medicated the 
disorders postservice. He reportedly currently suffering from 
right thumb arthritis.

Regarding the right shoulder, he reported experiencing 
discomfort from his neck to his right shoulder and down his 
biceps on his right side while running in service.  He was 
treated with painkillers.  He was told that the etiology was 
unknown.  

The veteran testified that he did not suffer any further 
injuries to his back, neck, right knee since service but has 
had complications since that time.  

Service medical records in July 1979 note the Veteran 
suffered a right thumb trauma when he jammed his thumb on a 
basketball hoop rim.  The examiner noted no swelling and a 
full range of motion.  X-rays of the thumb revealed no 
fractures.  The diagnosis was a resolved right thumb strain. 

A March 1980 service treatment record notes that the Veteran 
had been out in the field and apparently went without food 
for several days and lost consciousness.  He was hospitalized 
with low blood sugar. The diagnosis was rule out 
hypoglycemia.  He was advised to eat regularly and released.

Also in March 1980 the Veteran reported falling on ice and 
striking the back of his head and back. He did not lose 
consciousness.  He initially had back pain which resolved.  
The examiner noted no obvious back deformity or restrictive 
motion.  He was found to be a "well, normal person."

In June 1980 the Veteran reported falling on the right knee 
while playing basketball.  The record noted right knee pain 
over the lower edge, lateral aspect of the patella, with no 
deformity or discoloration.  There was tenderness at the 
lateral edge distal patellar, right; and ligament strain 
lateral patellar to tibia diversity ligament. He was treated 
with an elastic bandage and ointment. He was also seen for 
complaints of right shoulder discomfort "off and on" for a 
few weeks.  The symptoms were noted to be vague.  The 
etiology was unknown.

The July 1980 separation examination was normal other than 
for a notation of possible hypoglycemia.

Private medical records dated in April 1996 from Brian E. 
Kozar, M.D., note that the Veteran was being followed after 
an October 1995 motor vehicle accident in which he suffered 
injuries to the lumbar and cervical spine. Immediately 
following his accident he had burning pain in his neck and 
lower as well as his right shoulder area.  There was some 
parasthesias in the right shoulder and upper arm areas.  He 
was known to have protruding discs with internal disc 
derangement at L4-L5, L5-S1, as well as cervical spondylosis 
at C3-C4.  He also had tendinitis involving the right 
shoulder rotator cuff.  Dr. Kozar noted that if the Veteran 
developed additional difficulties or recurring difficulties 
with the back without sustaining any specific injury or 
accident, then these difficulties would be attributable to 
the motor vehicle accident which had "been the only source" 
of back and neck discomfort for the appellant to date.

Private medical records dated in June 1996 from John A. 
Parker, M.D., notes that the Veteran was hit by a "Peter 
Built truck."  He was out of work for five months and was 
treated with epidural injections.  He was referred to a 
specialist for neck pain and constriction in the right biceps 
radiating to the shoulder.

The first post service treatment record for a right knee 
disorder was in March 1999 which diagnosed a tear through the 
posterior meniscus horn with associated baker's cyst and 
joint effusion.

In May 2003, the veteran developed a popping sensation in his 
right knee while moving a heavy drum.  He subsequently 
suffered right knee swelling.  Physical examination revealed 
an acute knee strain.

In July 2003 the Veteran underwent an MRI of the right knee 
subsequent to a May 2003 workmen's compensation claim.  
Degenerative changes in the knee joint with tibial spurring 
were noted.  The diagnoses were complex tear involving the 
posterior horn medial meniscus; medial collateral ligament 
strain; and a small Bakers cyst.
   
November 2003 treatment records report that the Veteran 
injured his right knee in a work related accident in May 2003 
while breaking down a drum weighing approximately 600 pounds 
using his right leg to push the drum.  He developed a popping 
sensation in the right knee but continued to work. Several 
hours later he developed swelling and increased discomfort in 
the right knee.  Since that time he reported that the knee 
continued to swell and was uncomfortable.  He has experienced 
no locking or giving way.  On examination the right knee was 
swollen with obvious fluid in the joint.  The medial 
collateral and lateral collateral ligaments were all intact 
and nontender. He had full extension with some mild 
discomfort only at 90 degrees of flexion without pain.  The 
impression was an acute right knee strain.

A December 2003 medical history noted that the present right 
knee injury occurred in May 2003 and was a workmen's 
compensation claim.  An examination of the neck, back, and 
right shoulder reveal a normal range of motion. 

Private medical records dated in November 2004 from Thomas 
Branch, M.D., note that the Veteran had a grade III to grade 
IV articular cartilage damage to the patella and trochlea. 
"This damage was consistent with the injury sustained at 
work on May 28, 2003.  He was using a dolly to move an 800 
pound drum.  He was leg pressing a bar to lift the drum when 
he felt a pop and ongoing persistent pain.  He has used this 
dolly 16 times per day over the last 7 years with the same 
mechanism of leg pressure using the right knee."

The file contains treatment records for the Veteran's 
cervical, lower back, right shoulder, as well as other 
complaints, injuries, and disorders.  These all date post 
service from approximately 1995, or 15 years after service, 
to the present time.

The file also contains a November 2008 letter from Glenn E. 
Fussell, M.D., noting that he had been treating the Veteran 
for a long time for cervical radiculopathy; history of strain 
and arthritis of right knee and right shoulder; sacroiliitis, 
right thumb arthritis; and diabetes.  He opined that in his 
professional medical opinion, there was a fair probability 
that the musculoskeletal conditions were service connected or 
originated.  No reasoning for this opinion was provided.

Analysis

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against each claim of entitlement to service connection.  In 
this regard, the Board does not find the Veteran's 
allegations credible, and hence, there is no basis to find 
that he incurred these disorders inservice. 

First, regarding the Veteran's allegations regarding a back 
and cervical injury in-service, contrary to his assertion, he 
did not lose consciousness and after his examination he was 
found physically normal and returned to duty.  Likewise, 
while he was treated for a right knee and right thumb 
injuries, he was returned to duty the same day.  He reported 
vague complaints of right shoulder discomfort with no 
reported injury or physical evidence of disability. 

At his November 2008 Travel Board hearing he specifically 
testified that he had no additional cervical, back, right 
shoulder or knee injuries since service.  A review of the 
claims file clearly shows that he in fact incurred serious 
injuries to the cervical and lumbar spine, and right shoulder 
in a motor vehicle accident in October 1995 and was out of 
work for five months.  Likewise he suffered a serious right 
knee injury in a May 2003 work related injury for which he 
filed a workmen's compensation claim.  This inconsistency 
destroys the Veteran's credibility.

There is no competent or credible evidence that arthritis of 
the cervical spine, lumbar spine, right shoulder, right 
thumb, or right knee was manifested to a degree of 10 percent 
or more during the first year after the Veteran completed his 
active service.

The lack of any documentation for treatment of allegedly 
chronic cervical spine, lumbar spine, and right shoulder 
disorders until after his October 1995 motor vehicle 
accident; or the right knee until after the work related 
injury in May 2003, only furthers undermines his claims. 

The fact that the first showing of any cervical spine, lumbar 
spine, right shoulder, right thumb, or right knee disability 
is 15 years after service is additional evidence against the 
Veteran's claim. See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000). The Veteran's 
allegations of continuity of symptomatology of chronic 
cervical spine, lumbar spine, right shoulder, right thumb, or 
right knee disability following his discharge from service 
are not credible for the reasons described in detail above.

The November 2008 private medical opinion, wherein the 
examiner attributes multiple musculoskeletal disorders to 
service, without any supportive rationale, has no probative 
value because it is clearly based upon statements provided by 
the Veteran, which the Board finds are not credible. See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

Consequently, the preponderance of the evidence is against 
the Veteran's claims for service connection for cervical 
spine, lumbar spine, right shoulder, right thumb, and right 
knee disability.

The claims are denied.

b. Hypoglycemia

A March 1980 service treatment noted that the Veteran had 
been out in the field and apparently went without food for 
several days and lost consciousness.  He was hospitalized 
with low blood sugar. The diagnosis was rule out 
hypoglycemia.  He was advised to eat regularly and released.

The July 1980 separation examination was normal other than 
for a notation of possible hypoglycemia.

Post-service medical records are negative for hypoglycemia.

Hypoglycemia is a symptom and is not a disability in and of 
itself for which VA compensation benefits are payable.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (the term "disability" as used for VA 
purposes refers to impairment of earning capacity.)  Although 
hypoglycemia may be evidence of underlying disability or may 
cause disability, service connection may not be granted for a 
symptom. In the absence of proof of present disability there 
can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection is denied.

In reaching the above decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a cervical 
injury, described as a cervical disorder is denied.

Entitlement to service connection for a right knee 
ligamentous strain, described as a right knee disorder is 
denied.

Entitlement to service connection for residuals of a low back 
injury, described as a lumbar disorder is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for residuals of a right 
thumb injury, described as a right thumb disorder is denied.

Entitlement to service connection for hypoglycemia is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


